Exhibit 10.6




SALE AND PURCHASE OF MINING CONCESSIONS AGREEMENT




THIS AGREEMENT is made and entered at the City of Chihuahua, State of Chihuahua
on this the 18th day of August of the year 2005,




AMONG:




MINERA RIO TINTO, S. A. DE C. V. a company duly incorporated and validly
existing pursuant to the laws of the United Mexican States, herein represented
by MARIO AYUB TOUCHE in his capacity as Sole Administrator holding general
powers of attorney for legal representation and collections, acts of
administration and domain, and having an office at Av. Pascual Orozco Number
2117- Altos, La Cima, C. P. 31310, Chihuahua, Chihuahua (R .F. C. MRT940802NN2)
(hereinafter referred to as the "Vendor ")




OF THE FIRST PART




AND




SUNBURTS  MINING DE MÉXICO, S. A. DE C. V. a company duly incorporated and
validly existing pursuant to the laws of the United Mexican States, herein
represented by   TRACY ALLIN MOORE in his capacity as Sole Administrator holding
general powers of attorney for legal representation and collections, acts of
administration and domain, and having an office at Av. Del Mar 1022 – 5 Zona
Costera, Mazatlán, Sinaloa, C. P. 82149, (R. F. C. SMM050708TJ7) (hereinafter
referred to as "Purchaser")




OF THE SECOND PART.




WHEREAS:




A.

The Vendor is the sole legal and beneficial recorded owner of the Mining
Concessions.




B.

The Vendor wishes to sell to the Purchaser and the Purchase wishes to purchase
from the Vendor, on payment of the Purchase Price, all of the Vendor’s rights,
title and claims in and to the Mining Concessions   




NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
warranties and representations herein contained, the parties agree as follows:







1.

WARRANTIES AND REPRESENTATIONS OF THE VENDOR





--------------------------------------------------------------------------------




1.1.

To induce the Purchaser to purchase the Mining Concessions, the Vendor warrants
and represents to the Purchaser that:




A.

The Vendor is the sole legal and beneficial recorded owner of the following
mining concessions located of the Municipality of Guazaparez, State Chihuahua,
Mexico:




(1)

mining lot “Encino Gordo”, mining exploration title No. 225297, valid from
12/08/2005 to 11/08/2011 land area: 450 has.;




(2)

mining lot “Encino Gordo” mining exploration title No. 292013;




The mining concessions referred in this Subsection 1.1. Paragraph A shall
hereinafter collectively referred to as the “Mining Concessions”.




B.

The Mining Concessions are, as of the date hereof: (1) validly existing (2) in
full compliance with all obligations imposed by the Mining Act of Mexico and its
Regulations (3) free and clear of all liens, charges or limitations of ownership
whatsoever and (4) free and clear of the effects of any agreement or act that
may affect the rights attached thereto or their ownership.




C.

The execution and performance of this Agreement will not conflict with or result
in any breach of any covenants, agreements or other instrument whatsoever to
which the Vendor is a party to or is related to the Mining Concessions.  




D.

The authority of its representative acting herein is sufficient in accordance
with the law for the execution hereof and such authority has not, as of the date
hereof, been revoked, amended or limited in any manner whatsoever.




2.

WARRANTIES AND REPRESENTATIONS OF THE PURCHASER




2.1.

The Purchaser warrants and represents to the Vendor that:




A.

The Purchaser is a limited liability corporation duly incorporated and validly
subsisting pursuant to the laws of the United Mexican States and, therefore, it
possesses the legal capacity required under Mexican law to hold as proprietor
the ownership rights in and to mining concessions located within the territory
of the United Mexican States, pursuant to article 11 of the Mining Act.




B.

The authority of its representative acting herein is sufficient in accordance
with the law for the execution hereof and such authority has not, as of the date
hereof, been revoked, amended or limited in any manner whatsoever.





2






--------------------------------------------------------------------------------




3.

SALE AND PURCHASE.  The Vendor hereby sells to the Purchaser, and the Purchaser
hereby purchases as proprietor from the Vendor, an undivided one hundred percent
(100%) title in and to the Mining Concessions, free and clear of all liens,
charges, encumbrances, adverse claims, rights or interest of any person and with
no reservation of any right or action of any nature whatsoever.




4.

PURCHASE PRICE.  The Purchaser hereby pays to the Vendor, and the Vendor
receives in full satisfaction, as the total price for the purchase of an
undivided 100% title to the Mining Concessions, the amount of $ 1,000 (One
Thousand Pesos currency of Mexico)  plus applicable Value Added Tax (the
“Purchase Price”). This Agreement shall signify full evidence of receipt of the
Purchase Price by the Vendor.




5.

OBLIGATIONS OF VENDOR.  If necessary or required by law, the Vendor shall
promptly execute or cause to be executed all documents, deeds, conveyances and
other instalments of further assurance which may be reasonably necessary or
advisable to carry out fully the intent of this Agreement or to record the
Purchaser as the sole legal and beneficial owner of the Mining Concessions at
the Mines Registry office of the Federal Bureau of Mines.




6.

ASSUMPTION OF OBLIGATIONS. Following the date of signing of this Agreement, the
Purchaser is the holder of all rights and the obligor to all obligations imposed
to such Purchaser by the Mining Act of Mexico and its Regulations, as the sole
legal and beneficial recorded owner of the Mining Concessions.




7.

AREA OF INFLUENCE.  The parties agree that any mining concession or rights
attached to any mining concession, or any rights derived from any application
for a mining concession, owned by the Vendor or by any representative of the
Vendor as of the date hereof or subsequent to such date, having an area located
within ten (10) kilometers from the outer perimeter of the Mining Concessions,
shall automatically and without the requirement for additional consent or
action, form part of the Mining Concessions  and therefore shall be subject to
this Agreement.




8.

FIRS RIGHT OF REFUSAL.- The Vendor hereby represents to be the owner of 100%
title to the mining concessions title no. 220149 (mining lot “El Camuchin”) and
220148 (mining lot “La Paloma”) geographically adjacent to the Mining
Concessions subject matter hereof. The Vendor hereby grants to the Purchaser,
and the Purchaser acquires from the Vendor, the first right of refusal to
acquire, in first priority, 100% or any lesser portion of title to the
referenced mining concessions. In the event of an offer to purchase any portion
of the mining concessions described herein made to the Vendor by a third party,
the Vendor shall forthwith notify the Purchaser thereon indicating the price
offered thereby and it shall grant to the Purchaser a term of thirty days to
exercise its first right of





3






--------------------------------------------------------------------------------

refusal granted herein. If the Purchaser desire to exercise its first right of
refusal, it shall forthwith notify the Vendor accordingly and both parties shall
immediately execute proper transfer agreement in accordance with the terms
contained in the notice; if the Purchaser dos not desire to exercise its first
right of refusal, it will likewise notify the Vendor accordingly and thereafter
the Vendor shall have the right to freely sell its interest in the aforesaid
mining concessions, but solely under the terms set out in the notice.

 

9.

NOTICES.  Any notice or notification given or required to be given between the
parties as a result of the application of this Agreement shall be given in
writing and shall be addressed to the latest domiciles set out by the parties
under this Agreement, which domiciles are, until further notice is given, as
follows:







If  to the Purchaser:

If  to the Vendor:




Minera Rio Tinto, SA de CV

Sunburst Mining de México, SA de CV

Attention: Mario Ayub Touché

Av. Del Mar 1022 – 5, Zona Costera

Av. Pascual Orozco No.2117

Mazatlán, Sinaloa, México, C.P.82149

La Cima, Chihuahua, Chihuahua, México

Main. (6699) 90 05 48

Tel/Fax. 614-414-7191

Fax.   (6699) 86 98 59




The parties may, at any time, change their above-referenced domiciles by ten
days written notice to the other party.




All Notices shall be given (i) by personal delivery, or (ii) by electronic
communication, with a confirmation sent by registered or certified mail return
receipt requested, or (iii) by registered or certified mail return receipt
requested or by commercial courier.  All Notices shall be effective and shall be
deemed delivered (i) if by personal delivery, on the date of delivery if
delivered during normal business hours, and, if not delivered during normal
business hours, on the next business day following delivery, (ii) if by
electronic communication, on the next business day following actual receipt of
the mailed confirmation, and (iii) if solely by mail or by commercial carrier,
on the next business day after actual receipt.  A Party may change its address
by Notice to the other Party.




10.

GOVERNING LAW.  This Agreement shall be construed and regulated by the
provisions of the Mining Act of Mexico and the Regulations, the Code of
Commerce, the Federal Civil Code and the Civil Code of the State of Chihuahua,
Mexico. The parties hereto attorn to the jurisdiction of the state and federal
tribunals of the City of Chihuahua, State of Chihuahua, which shall have the
authority to resolve any dispute, suit or claim arising under, or the
interpretation or construction of, this Agreement. The parties hereby renounce
to the jurisdiction of any other tribunal or court to whose jurisdiction they
might have a right to, by virtue of their current or future domiciles or by
provision of any law currently or in the future in force and effect.





4






--------------------------------------------------------------------------------




11.

WHOLE AGREEMENT.  This Agreement shall constitute the entire understanding of
the parties in respect to the subject matter hereof and it shall supersede and
replace any other agreement or arrangement, whether oral or written, heretofore
existing between the parties in respect of the subject matter of this Agreement.




12.

LANGUAGES.  This Agreement is approved in both the English and Spanish
languages. The parties agree that in the event of discrepancy between the two
versions, the Spanish version shall prevail. The parties acknowledge to having
obtained sufficient independent legal advice and to having read and understood
(through their respective appointed interpreters and legal counsel) the legal
effects and validity of this Agreement in both the Spanish and English versions.
The English version is attached as schedule A hereto and made part hereof for
all corresponding legal effects.










In witness whereof, the parties hereto after having read and understood the
legal effects and validity of the premises set forth above, have caused this
Agreement to be executed on the date and place first above written.




THE “VENDOR”




MINERA RIO TINTO, S.A. DE C. V.










__________________________

MARIO AYUB TOUCHE

ITS SOLE ADMINISTRATOR
















THE “PURCHASER”

SUNBURST MINING DE MÉXICO, S. A. DE C. V.










____________________________

TRACY ALLIN MOORE

ITS SOLE ADMINISTRATOR





5




